Citation Nr: 0430294	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-14 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision dated in February 1946, which denied service 
connection for asthma.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.

The Board issued a decision denying the veteran's appeal on 
the merits in February 2002.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2002, the Court issued judgment 
vacating the Board's decision and remanding with instructions 
to dismiss the veteran's claim without prejudice.


FINDINGS OF FACT

The veteran has merely disagreed with how the evidence was 
weighed and has failed to allege specific errors in the 
February 1946 RO decision that denied service connection for 
asthma.


CONCLUSION OF LAW

The veteran's claim of CUE in the February 1946  rating 
decision that denied service connection for asthma is not a 
valid claim and must be dismissed without prejudice.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
asthma was first considered and denied in a February 1946 
rating decision.  The RO denied the veteran's claim on the 
basis that there was no evidence of asthma upon physical 
examination.  

In January 1997, the veteran filed a claim to reopen on the 
basis of new and material evidence.  The RO, in a July 1997 
rating decision, denied the veteran's claim for service 
connection on the basis that the medical evidence of record 
showed that the veteran's asthma preexisted service and was 
not aggravated beyond the normal progression of the disease 
during service.  In December 1999, the veteran filed a claim 
asserting that the RO's February 1946 rating decision 
constituted clear and unmistakable error.  The RO issued a 
rating decision in March 2000, which determined that the RO's 
February 1946 rating decision was not fatally flawed at the 
time it was made.  The veteran filed a Notice of Disagreement 
in March 2000, and the RO issued a Statement of the Case in 
April 2000.  The veteran perfected his appeal in July 2000.

The pertinent evidence of record consists of the veteran's 
service medical records, a September 1996 Surgeon General's 
Report, and a VA examination report dated December 1945.  
According to the veteran's induction examination report, 
examination of the lungs was normal, as was a chest x-ray.  
The report also indicated that the veteran did not have any 
problems with asthma.  Service medical records dated July 
1944 and November 1944 show that the veteran was treated 
regarding his asthma.  With regard to the July 1944 records, 
the veteran complained of a cough and difficulty breathing.  
The veteran reported a history of severe asthma attacks prior 
to service.  In addition, the records indicate that the 
veteran had asthma since he was a child, which was usually 
present in the summer, fall, and in damp weather.  He was 
diagnosed with recurrent, chronic mild bronchial asthma.  The 
veteran's asthma was found to have existed prior to service, 
and was not found to have occurred in the line of duty.  The 
records also indicate that the veteran's asthma was treated 
with ephedrine.  In November 1944, the veteran was treated 
again for his asthma. In addition, the record indicates that 
the veteran had bronchial asthma since childhood, and 
experienced severe attacks every few months prior to entering 
service.  The record also indicates that the veteran was 
unable to complete basic training due to marked coughing and 
dyspnea.  Examination of the veteran's lungs showed that upon 
auscultation, the lungs were found to be full of mucous, and 
sonorous and sibilant rales were found through the right and 
left lung fields in both phases of respiration.  The veteran 
was diagnosed with severe, perennial bronchial asthma, of an 
undetermined cause, and was found to be unable to perform 
work in the Army.  The veteran's asthma was found to have 
existed prior to service.  However, the record is conflicting 
as to whether the veteran's asthma occurred in the line of 
duty.  It shows both "Line of duty yes" and a "[Line of 
duty] no" answer with regard to that determination.  
Additionally, a Certificate of Disability for Discharge, 
dated November 1944, states that the veteran had severe 
perennial asthma of an undetermined cause, which is 
incapacitating because exposure to dampness, dust, and 
excessive exertion causes coughing, shortness of breath, and 
wheezing.   The record states that the veteran's asthma had 
its onset during childhood, and lists the disorder as 
existing prior to service, aggravated by service, and 
occurring in the line of duty.   

Also of record is a September 1996 Surgeon General Report, 
providing a summary of the veteran's service medical records 
for 1944, which states that the veteran was diagnosed with 
bronchial asthma, which existed prior to service, and which 
was not incurred or aggravated in the line of duty.  
Furthermore, a December 1945 VA examination report states 
that the veteran did not require any medical treatment 
following his discharge from service, that his asthma attacks 
occur irregularly, and that physical examination was negative 
for findings of asthma. 

Law and Regulation

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2004).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

As noted by the Court in its April 2004 decision, "To raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different." Fugo v. Brown, 6 Vet. App. 40, 44 (1993). "In 
order for there to be a valid claim of [CUE], ... the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc)). 

Where the Board determines that a CUE claim has been 
inadequately plead, as distinguished from a failure to 
establish the claim on the merits, the appropriate remedy is 
a dismissal of the claim without prejudice rather than a 
denial. Simmons, 17 Vet. App. at 111-15.

Review of the veteran's claims folder reveals that the 
veteran has merely asserted disagreement as to how the facts 
were weighed or evaluated in the February 1946 RO decision.  
He has not alleged with specificity the error that falls 
within the definition of CUE.

As mandated by the Court in its April 2004 decision, the 
veteran's claim is therefore dismissed without prejudice.


ORDER

The claim is dismissed without prejudice to refiling.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



